Citation Nr: 0408207	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  91-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for diverticulosis of 
the sigmoid colon, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a right parotid tumor with impairment of the 
seventh facial cranial nerve, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957, and from August 1959 to August 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in June 1991 and 
December 1994 when it was remanded for additional 
development.

In a September 1999 decision, the Board denied the veteran's 
claims.  The veteran, in turn, appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).

In April 2000, the Court issued an order that granted a Joint 
Motion for Remand, vacated the Board's September 1999 
decision and remanded the matter to the Board for action in 
compliance with the motion.  Thereafter, the case was 
returned to the Board.  In November 2000, the case was again 
remanded for additional development.

A May 2003 VA examination report raises the issue of 
entitlement to service connection for tinnitus.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

(Parenthetically, the Board notes that, in the Joint Motion, 
it was noted that remand was required, in part, for 
consideration of whether the veteran was entitled to a rating 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6001, for 
keratitis and whether the veteran was entitled to a separate 
rating for a neck scar.  Pursuant to the Board's November 
2000 Remand, by rating decision dated in October 2003, the RO 
granted service connection for history of 
keratoconjunctivitis sicca with dry eye syndrome, evaluated 
as 10 percent disabling from March 31, 1989.  The October 
2003 rating decision also granted service connection for scar 
of the neck, status post-right parotid tumor removal, 
evaluated as noncompensable from March 31, 1989, and 10 
percent disabling from August 30, 2002.  The Board notes that 
the RO has not issued a supplemental statement of the case on 
these issues, nor is there any indication that the veteran is 
seeking appellate review with respect to these issues.  The 
Board points out, however, that if the veteran decides to 
seek appellate review of one or both of these issues, he 
should so inform the RO.)


REMAND

As noted in the Board's November 2000 Remand, the 
liberalizing provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that in May 2001, the RO sent the veteran 
a letter that was intended to comply with the notification 
requirements of the VCAA.  However, this notification is 
defective because the letter relates to the evidence and 
information required to substantiate claims for service 
connection; the RO has not provided the veteran with 
appropriate notice in response to his claims for increased 
ratings.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims. 

Specifically, the November 2000 Remand directed the RO to 
obtain a medical opinion with respect to the impact of the 
veteran's service-connected postoperative residuals of a 
right parotid tumor with impairment of the seventh facial 
cranial nerve on his ability to work.  Thereafter, the RO was 
to consider whether referral of the veteran's claim for an 
increased rating for his service-connected postoperative 
residuals of a right parotid tumor with impairment of the 
seventh facial cranial nerve warranted referral to the 
Director of the VA Compensation and Pension Service for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1).  The October 2003 supplemental 
statement of the case does not reflect that the RO considered 
this issue.

The Board regrets any further delay in this case.  However, 
in light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include obtaining the medical opinion 
below.

3.  The RO should arrange for the 
veteran's claims files to be reviewed by 
a VA physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected postoperative residuals of a 
right parotid tumor with impairment of 
the seventh facial cranial nerve.

The physician should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work and 
provide the supporting rationale for this 
opinion.

4.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
the claims.  In evaluating the veteran's 
service-connected diverticulosis of the 
sigmoid colon and postoperative residuals 
of a right parotid tumor with impairment 
of the seventh facial cranial nerve, the 
RO should consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



